Auwrxiw    ~.TExA~
  WILL     WILSON
ATTORNEY     ONNEHAL
                                   October 4, 1957



      Mr. Raymond W. Vowell,
      Acting Executive Director,
      Board for Texas State Hospitals
         and Special Schools,
      Capitol Station,
      Austin, Texas                            Opinion No. ww-271

                                               Re:   Can monies be expended
                                                     from the $2,269,490.00
                                                     appropriated by House
                                                     Bill 133, for the purchase
                                                     of land upon which to
                                                     build a school for the
      Dear Mr. Vowell:                               mentally retarded?

                You have requested an opinion of this Department on
      the following question:

                         "Can monies be expended from the
                    $2,269,490.00 appropriated by Rouse
                    Bill 133, for the purchase of land upon
                    which to build a school for the mentally
                    retarded?"

                House Bill 653, 55th Legislature, Regular Session,
      1957, provides for the establishment of a school for mentally
      retarded and states in part as follows:

                         "Section 1.      . . .

                          "The Board for Texas State Hospitals
                    and Special Schools shall select a site for
                    said school, and the Board, in selecting such
                    site. shall make such selection with a view
                    to its accessibility and convenience to the
                    greatest number of inhabitants, and the same
                    shall contain suff-icient land and have utili-
                    ties readily available.   Said Board shall take
                    ti,tle to the land so selected by them in the
                    name of the State of Texas for the use and
                    benefit of said school; provided, however,
                    that the Attorney General's Department shall
                    first approve the title to the land so selected
                    by the Board.
Mr. Raymond W. Vowell, Page 2 (WW-271).



               “Sec.2.   . . . said Board shall have
          the power and authority to do and perform
          all things necessary for carrying out the
          purposes of this Act."

          During the same Session, by House Bill 133,  55th
Legislature, Regular Session, 1957, an appropriation was made
"for constructing, equipping, furnishing,,and paying architect
fees" for this project. In the same appropriation bill, Sec-
tion gd, page 928~, a special provision provides as follo,ws:

                "d. No money appropriated by this
          Article may be spent for planning or con-
          structing new or additional institutions,
          or for the purchase of sites ther?f'or, with-
          out specific authorization of the Legislature.
          All institutions shall be kept where they are
          located by the Legislature, and all new build-
          ings to be constructed shall be on these sites
          unless otherwise specifically authorized by
          the Legislature."

          Section 1 of House Bill 653, supra, patently and
expressly gives the Board for Texas State Hospitals and Special
Schools the power to "select a site for said building".  It
further expressly gives +'leBoard the authority to "take title
to the land so selected".  These provisions must of necessity
envision the purchase Lf land on which the building is to be
constructed.  It follows that the power to select a site for a
school and to take title to the land so selected also includes
the power to expend purchase price money to acquire title to
the site so selected. Any contrary holding would, we believe,
defeat the expressed intent of the Legislature.

          If, however, any doubt still remains that the author-
ity to purchase the land in question is not expressly granted
by the language of House Bill 653, we refer to the case of
Moon v. Allred, 277 S.W. 787 (Tex. Civ. App., 1925). It was
therein held that the power given to a Commissioners Court
under Article 610, Vernon's Civil Statutes, 1925, to issue
bonds for erection of a courthouse and jail, necessarily implied
the power to issue bonds to purchase the site and equipment
therefor. By the same reasoning, we are of ,the opinion that
the authority to "select a site" and "take title to the land
so selected" for a school for the mentally retarded necessarily
implies the authority to expend money to purchase land upon
which to build the school.
Mr. Raymond W. Vowell, Page 3 (WW-271).



          We are, therefore, of the opinion that monies can
be expended from the $2,269,490.00 appropriated by House Bill
133 for the purchase of land upon which to build a school for
the mentally retarded.


                                SUMMARY

                 Monies can be expended for the school
            from the $2,269,490.00     appropriated by
            House Bill 133,     for the purchase of land
            upon which to build a school for the men-
            tally retarded.

                                    Yours very truly,

                                    WILL WILSON
                                    Attorney General of Texas



                                          B. H. Timmins, Jr.
                                          Assistant

BHT:pf

APPROVED:

OPINION COMMITTEE

Geo. P. Blackburn,   Chairman

J. C. Davis, Jr.

W. V. Geppert

Wayland C. Rivers, Jr.

REVIEWED FOR THE ATTORNEY GENERAL

By:   James N. Ludlum.